CLARK, J.,
concurring in result.
The only marital right which a woman has in her husband’s realty is to dower of a life estate in one-third thereof, should she survive him. The feme plaintiff’s claim, therefore, can not be based upon a fraud upon her marital rights, for she is not a widow, and she is suing for a fee simple in one-half of his realty. The basis of her claim is an oral executory contract alleged to have been made by one, afterwards her husband, to convey one-half of his realty to her, in consideration of marriage, a promise, if made, which was not executed by deed for sixteen years after the marriage. She seeks to make good such oral contract against the children of the first marriage, from whose mother’s father the land came, who had no notice of such alleged oral contract, and who besides were minors, and the deed to whom was registered two months before the feme plaintiff paid the consideration of the oral contract by marrying the grantor, The feme .plaintiff had, therefore, two months’ legal notice that the intended husband could not pay the consideration. The deed to the children was good against the father or anyone claiming under a subsequently registered deed from him, and if a married woman can impeach the transaction at all, she can only do so as a fraud on her marital rights, and this she can only assert when she becomes a widow and to the extent of dower. Eor these reasons, among others, I dissented in the original case, Brinkley v. Brinkley, 128 N. C., 503. I do not care to repeat- all the reasons for the dissent there given, but merely refer to these to sustain my concurrence now, that if the feme plaintiff recovers at all, her recovery should be limited to one-half of the four-fifths which still remain in four of *50the children, the other one-fifth having been conveyed to defendant Spruill for value and without notice, and his deed duly registered long prior to the execution of any deed to feme plaintiff.